This settlement was entered into the record on March 4, 2014.
                Hall served notice of his charging lien in both actions on March 13, 2014.
                Escrow closed, with Oswalt and Gerber acquiring the Currivans' property,
                on June 27, 2014. Prior to escrow closing, Oswalt and Gerber moved to
                strike Hall's liens and Hall moved to adjudicate them. The district court
                granted the motion to strike, finding that the liens did not attach to the
                settlement proceeds because Hall did not serve notice of the liens prior to
                the settlement being placed on the record. This writ petition followed.'
                            In his writ petition, Hall argues that he has valid charging
                liens that attached to the Currivans' escrow payment, while Oswalt and
                Gerber argue that Hall did not diligently perfect his liens, that the liens
                cannot attach to the March 4 settlement, and that, because he was
                discharged, Hall cannot assert the charging liens because he did not
                obtain the settlement for his client. The sought-after writs are available
                to correct a district court's arbitrary or capricious abuse of discretion or
                actions taken in excess of jurisdiction. NRS 34.160; NRS 34.320; see also
                Argentena Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish,
                125 Nev. 527, 531, 216 P.3d 779, 782 (2009) (reviewing de novo the
                validity of a charging lien); Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court,   124 Nev. 193, 198, 179 P.3d 556, 559 (2008) ("Statutory



                      1A  writ petition is the appropriate method through which an
                attorney may challenge an adverse decision adjudicating an attorney's lien
                in the client's litigation because the attorney himself, as opposed to the
                client, has no right of appeal from the underlying action. NRS 34.170;
                NRS 34.330; Albert D. Massi, Ltd. v. Bellmyre, 111 Nev. 1520, 1521, 908
                P.2d 705, 706 (1995). We reject Oswalt's and Gerber's argument that
                Hall's ability to file a separate action to collect on the fee agreements is an
                adequate legal remedy precluding writ relief.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                     interpretation is a question of law that we review de novo, even in the
                     context of a writ petition.").
                                  A charging lien may attach to money or property if notice of
                     the lien is served prior to the recovery. NRS 18.015(3), (4)(a). Here, Hall
                     served notice of his charging liens on March 13, after the March 4
                     settlement. In general, the charging liens would not attach to a
                     settlement in these circumstances, because the liens were not perfected
                     until after the settlement.      Id. But in this case, the March 4 settlement
                     was a contingent settlement, dependent upon Oswalt's and Gerber's
                     ability to raise $1.5 million to complete the $2.7 million purchase of the
                     property; if they had not raised the money, the escrow funds would have
                     been returned to the Currivans and other defendants. In this
                     circumstance, where the settlement agreement remained executory, the
                     client has not yet "recovered" the proceeds, as required by NRS
                     18.015(4)(a). Leventhal v. Black & LoBello, 129 Nev. Adv. Op. No. 50, 305
                     P.3d 907, 910 (2013) (holding that a charging lien may only attach to an
                     affirmative recovery, or the tangible fruits of the attorney's services).
                     Thus, the March 4 settlement had not produced a recovery to which Hall's
                     March 13 charging liens could attach.
                                  Once the purchase was completed, however, the acquired real
                     property was an "affirmative recovery" gained through settlement to
                     which charging liens could attach.       Id. ("This 'fruit' is generally money,
                     property, or other actual proceeds . . . ."); see also NRS 18.015(4)(a)
                     (stating that a charging lien may attach "to any money or property" that is
                     recovered). Accordingly, because Hall had previously perfected his
                     charging liens by serving the required notice, the liens attached to the real
                     property on June 27.

SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    ■MOTP
                             In this regard, we reject Oswalt's and Gerber's argument that
                 an attorney who is discharged or withdraws prior to the client's recovery of
                 money or property may not assert a charging lien against the recovery.
                 NRS 18.015(1)(a) provides that an attorney in whose hands "any claim,
                 demand or cause of action . . . has been placed" has a charging lien. Thus,
                 it is not necessary for the attorney to have recovered a judgment himself
                 in order to assert a charging lien; it is only necessary that the client has
                 hired the attorney to perform work on the matter.      See Cope v. Woznicki,
                 140 P.3d 239, 241 (Colo. App. 2006) (noting that "claims and demands in
                 suit" was listed separately from judgments in the Colorado charging lien
                 statute and concluding that it is not necessary for an attorney himself to
                 obtain a judgment in order for the attorney to assert a charging lien).
                             Having concluded that Hall has valid charging liens that
                 attached to Oswalt's and Gerber's June 27 acquisition of the Currivans'
                 property in consummation of the March 4 settlement, we decline to
                 consider the parties' remaining arguments. The district court has not yet
                 considered the parties' arguments concerning the value of Hall's charging
                 liens, including whether the claimed fee agreements are valid or what
                 they provide, whether Hall should instead be compensated in quantum
                 meruit, what portion of the settlement and sale may be attributed to the
                 personal injury and real property actions, or whether the amounts claimed
                 by Hall are reasonable under the Brunzell v. Golden Gate National Bank,
                 85 Nev. 345, 455 P.2d 31 (1969), factors. Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF PROHIBITION instructing the
                 district court to vacate its order striking Hall's charging liens, to enter an



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                  order denying Oswalt's and Gerber's motion to strike, and to conduct
                  further proceedings consistent with this order.




                                                                                     J.
                                                              Gibbons


                                                              91Le,
                                                              Pickering
                                                                                    J.




                  cc: Hon. Lynne K. Simons, District Judge
                       Glade L. Hall
                       Lemons, Grundy & Eisenberg
                       Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       5
(0) 1947A 44400